DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because reference numbers of the main technical features should be placed between parentheses. Correction is required. See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a first generation unit” and “a specification unit” in claim 1;
	“a first user answer acquisition unit” in claim 4; and 
	“a first interaction unit,” “at least two or more second interaction units,” “a first generation unit,” “a specification unit,” “a second generation unit,” and “an answer generation unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a first generation unit” and “a specification unit” in claim 1; “a first user answer acquisition unit” in claim 4; and “a first interaction unit,” “at least two or more second interaction units,” “a first generation unit,” “a specification unit,” “a second generation unit,” and “an answer generation unit” in claim 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2, 3, and 6-8 are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of the claims discussed above.

Further regarding claim 5, the meaning of the phrase “the second interaction unit” is unclear to the examiner and lacks proper antecedent basis. The claim previously refers to “at least two or more second interaction units.” Therefore, the examiner is unclear which of the two or more second interaction units is being referred to by “the second interaction unit.”

Further regarding claim 7, the meaning of the phrase “the second interaction unit other than the second interaction unit” is unclear to the examiner. It is unclear how a second interaction unit could simultaneously be the second interaction unit and something “other than the second interaction unit.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ventilla et al., United States Patent Application Publication No. 2011/0106895 A1 (hereafter referred to as “Ventilla”).

As to claim 1, Ventilla discloses an interaction device related to provision of an answer to a question from a user (Figure 3; ¶ [0085]), the interaction device comprising:
	a first generation unit configured to generate first narrowing down information for specifying an answer unit that answers the question from the user on the basis of the question from the user (¶ [0023], lines 14-17, wherein the system identifies a potential answerer of the question based on the identified topics of the question; Page 8, Table 3, wherein keywords may be matched to topics); and
	a specification unit configured to specify the answer unit on the basis of the first narrowing down information (¶ [0023], lines 17-21; ¶ [0046], wherein the process of progressively identifying and contacting candidate answerers based on the received question is described).

As to claim 2, Ventilla discloses the interaction device of claim 1, wherein the first generation unit generates the first narrowing down information on the basis of a word obtained from the question from the user (¶ [0023], lines 14-17, wherein the system identifies a potential answerer of the question based on the identified topics of the question; Page 8, Table 3, wherein keywords may be matched to topics).

As to claim 3, Ventilla discloses the interaction device of claim 1, wherein the first generation unit updates the first narrowing down information on the basis of first update information for updating the generated first narrowing down information (¶ [0055]).

As to claim 4, Ventilla discloses the interaction device of claim 3, further comprising: a first user answer acquisition unit configured to output information related to the first narrowing down information and obtain a first user answer that is an answer of the user for the information related to the first narrowing down information, wherein the first generation unit updates the first narrowing down information using the first user answer as the first update information (¶ [0055]).

As to claim 5, Ventilla discloses an interaction answer system that interacts with a user and provides an answer to a question from the user (Figure 3; ¶ [0085]), the interaction answer system comprising:
a first interaction unit and at least two or more second interaction units (Figure 2; ¶ [0040]);
wherein the first interaction unit comprises:
a first generation unit configured to generate first narrowing down information for specifying the second interaction unit on the basis of the question from the user (¶ [0023], lines 14-17, wherein the system identifies a potential answerer of the question based on the identified topics of the question; Page 8, Table 3, wherein keywords may be matched to topics); and
a specification unit configured to specify the second answer unit corresponding to the question from the user on the basis of the first narrowing down information (¶ [0023], lines 17-21; ¶ [0046], wherein the process of progressively identifying and contacting candidate answerers based on the received question is described), and
the second interaction unit comprises:
a second generation unit configured to generate second narrowing down information for specifying the answer to the question on the basis of the question from the user (Figure 4, wherein the answer is further narrowed down to identify an entity in the answer; ¶¶ [0085] and [0086]); and
an answer generation unit configured to generate and output the answer to the question from the user on the basis of the second narrowing down information (Figure 4, wherein an answer is provided including a link related to the identified entity; ¶¶ [0085] and [0086]).

As to claim 6, Ventilla discloses the interaction answer system of claim 5, wherein the specification unit shares the first narrowing down information generated by the first generation unit with the specified second interaction unit, and the second generation unit generates the second narrowing down information on the basis of the first narrowing down information shared by the specification unit (Figure 4, wherein the answer is further narrowed down to identify an entity in the answer; ¶¶ [0055], [0085], and [0086]).

As to claim 7, Ventilla discloses the interaction answer system of claim 5, wherein, in a case in which the answer generation unit is not able to generate the answer to the question from the user, the answer generation unit outputs answer impossibility information indicating that the answer is not able to be generated, and the specification unit specifies the second interaction unit other than the second interaction unit which has output the answer impossibility information, on the basis of the answer impossibility information (¶¶ [0045] and [0046], wherein if the answerer is unavailable or if they are unable to answer the question effectively, this may be interpreted as an impossibility to answer the question).

As to claim 8, Ventilla discloses the interaction answer system of claim 7, wherein the answer generation unit outputs the second narrowing down information used when generating the answer to the question from the user, in addition to the answer impossibility information, and the specification unit specifies the second interaction unit other than the second interaction unit that has output the answer impossibility information on the basis of the answer impossibility information and the second narrowing down information output from the answer generation unit (¶¶ [0045] and [0046], wherein if the answerer is unavailable or if they are unable to answer the question effectively, this may be interpreted as an impossibility to answer the question).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TANG, United States Patent Application Publication No. 2013/0171605 A1 discloses choosing the right set of answerers for a question and automatically ranking potential answerers (¶ [0098]). Brennan et al., United States Patent Application Publication No. 2005/0125370 A1 discloses choosing between the use of virtual robots or a human service desk representative to answer a question (Abstract; Figure 4.2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is (571)270-1244. The examiner can normally be reached Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454
5/3/2022